Title: From George Washington to Benjamin Tallmadge, 20 October 1780
From: Washington, George
To: Tallmadge, Benjamin


                  
                     
                     Dear Sir
                     Head Quarters near Passaic Falls 20th Octobr 1780
                  
                  I have recd your favr of the 17th. If you will return the five
                     pieces of Gold which are too light I will replace them. I have not the means of
                     weighing them, and therefore may be again mistaken.
                  Be pleased to find an opportunity as soon as possible of
                     obtaining the following information—with accuracy. Of what number of Men and of
                     what Corps the late embarkation consisted? Whether Sir Henry Clinton went with
                     them? Whether a reinforcement arrived lately from Europe—the number, and
                     whether of whole Corps or Recruits? In what manner the British army is at
                     present disposed—designating as nearly as possible the Corps which lay at the
                     different places?
                  I am anxious to receive intelligence of the foregoing
                     particulars, and you will oblige me by obtaining it speedily. I am Dear Sir Your
                     most obt Servt
                  
                     Go: Washington
                  
               